 Case 1:17-cv-00153-RDM Document 71 Filed 05/05/20 Page 1 of 1 PageID #: 566




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

THE ESTATE OF JONATHAN C. HUNT;                     )
AND SASHA D. HUNT, INDIVIDUALLY                     )
AND AS EXECUTOR OF THE ESTATE,                      )
                                                    )
                        PLAINTIFFS,                 )
                                                    )       C. A. No.: 1:17-cv-000153 RDM
             v.                                     )
                                                    )
TRANSAMERICA LIFE INS. CO.,                         )
                                                    )
                        DEFENDANT.                  )



                                            ORDER


AND NOW, this _____5th____ day of ____May______ 2020, upon consideration of

Defendant Transamerica Life Insurance Company’s Consent Motion to Extend Deadlines, it is

hereby ORDERED and DECREED that Defendant’s Motion is GRANTED. The deadline for

Plaintiffs to depose Transamerica’s Rule 30(b)(6) witnesses shall occur thirty (30) days after the

Court enters its ruling on Transamerica Life Insurance Company’s request to reconsider

the Court’s February 18, 2020 Order.       Further, the Court extends the dispositive motions

deadline to seventy-five (75) days from the date this Court enters its ruling on Transamerica

Life Insurance Company’s request to reconsider the Court’s February 18, 2020 Order.




                                                    BY THE COURT:

                                                     s/ Robert D. Mariani
                                                    Robert D. Mariani
                                                    United States District Judge




36924157.1 05/04/2020
